Citation Nr: 0013463	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  99-02 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1968 to 
July 1970.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's PTSD is productive of chronic sleep 
impairment, anxiety and mild memory loss with slightly 
flattened affect, but without any abnormalities of speech, 
panic attacks, depression or more than slightly impaired 
judgment or abstract thinking.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected PTSD.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability, except as described 
below.  

Factual Background

Briefly, as was noted in the Introduction, the veteran's 
service ended in July 1970.  In September 1998, service 
connection for PTSD was granted, for which the veteran was 
assigned a 30 percent evaluation.  This evaluation has 
remained in effect since that time.

Service medical records show that the veteran reported, on 
examination in March 1969, that he had, in the past, 
experienced frequent trouble sleeping; depression or 
excessive worry; and nervous trouble.  The medical records 
are otherwise negative for any complaints, finding or 
diagnosis of psychiatric disability.

Of record are VA treatment reports for November 1986 to May 
1998 which document treatment for alcohol and substance 
abuse, in connection with which the veteran was assigned 
Global Assessment of Functioning (GAF) scores ranging from 30 
to 50.  The treatment reports show that the veteran also 
complained of nightmares, flashbacks, sleep difficulties, 
irritability, anger outbursts, feelings of guilt, and an 
exaggerated startle reflex.  He also reported avoiding 
reminders of Vietnam and reported experiencing decreased 
motivation, concentration and memory.  He also indicated that 
he felt hopeless concerning the future.  Although the veteran 
was evaluated for depression, he denied experiencing any 
suicidal or homicidal ideation, and no diagnosis of 
depression was rendered.  The veteran reported that he lived 
with his wife and indicated that he had been unemployed for a 
number of years and had never maintained employment in one 
position for any appreciable length of time.  On mental 
status examination the veteran presented as alert, oriented, 
and well dressed and groomed.  His speech and thought flow 
were normal.  His affect was described as flat.  The 
veteran's memory and abstraction were considered normal, but 
his judgment was described as fair to poor.  Despite the 
above complaints, the treatment reports indicate that the 
veteran was not diagnosed with PTSD other than by history, 
but rather that he was diagnosed with a possibility of PTSD.

The veteran was afforded a VA examination in July 1998, at 
which time he complained of nightmares, sleep impairment, 
recurrent distressing and intrusive recollections, 
irritability, anger outbursts, hypervigilance, an increased 
startle response, diaphoresis and anxiety.  He also reported 
that he avoided reminders of Vietnam, including crowds.  He 
also reported an inability to recall important aspects of his 
claimed service trauma.  The veteran indicated that he was 
married and currently unemployed; he indicated that his 
longest period of employment lasted less than two years, that 
his last period of prolonged employment ended in 1990, that 
he had worked many odd jobs, and that his recent jobs 
typically ended secondary to problems associated with alcohol 
and substance abuse.  The veteran reported a recent history 
of continued alcohol and substance abuse, and indicated that 
he had been incarcerated in the past for battery. 

On mental status examination the veteran presented as 
slightly drowsy, with speech that was slurred and decreased 
in speed; he smelled of alcohol and admitted to the 
consumption of alcohol on the day of examination.  He was 
nevertheless oriented and casually dressed and groomed, and 
he maintained fair eye contact.  He exhibited decreased 
psychomotor activity with slight incoordination, and his 
affect was slightly flat.  His thought process was 
tangential, but thought content revealed no suicidal, 
homicidal or paranoid ideation or delusions.  The veteran 
denied any current hallucinations, but reported that he would 
hear voices during his flashbacks.  He performed poorly on 
abstraction testing, but evidenced fair insight and judgment.  
The examiner concluded that the veteran had PTSD which had 
led to difficulty in his ability to relate to others, a 
constriction of his interests and a deterioration of his 
personal habits.  The examiner also diagnosed the veteran 
with alcohol and polysubstance dependence, and indicated that 
it would be impossible to assign a GAF score which reflected 
impairment due solely to the veteran's PTSD.  The examiner 
thereafter assigned the veteran a GAF score of 60.  The 
examiner lastly noted that the veteran's alcohol and 
substance abuse, by his own account, had been the key 
elements affecting his ability to work.

In a November 1998 statement, the veteran contended that he 
was socially isolated.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (1999), a 30 
percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation  normal), due 
to such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and  hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is warranted for 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The Board observes that the evidence of record demonstrates 
that the veteran's disability picture for his service-
connected PTSD most nearly approximates the criteria for a 30 
percent evaluation under DC 9411, as VA treatment reports and 
the report of the veteran's July 1998 VA examination document 
complaints of sleep impairment, anxiety, and decreased 
memory, concentration and motivation.  The record is 
negative, however, for evidence of more than mild memory 
impairment.  Moreover, while the veteran's ability to 
abstract was described as poor on VA examination in July 
1998, the veteran was clearly under the influence of alcohol 
to some extent at that time, and VA treatment reports show 
that his ability to abstract is, in fact, largely unimpaired.  
In addition, the veteran's affect was only slightly flat on 
examination, and while the veteran reported decreased 
motivation, he denied experiencing any depression or suicidal 
or paranoid ideation.  The Board notes that the veteran has 
complained of irritability and anger outbursts, and that he 
has reported a history of incarceration for battery.  The 
record shows, however, that the veteran has nevertheless 
consistently denied experiencing any recent homicidal 
ideation, and there is otherwise no evidence of impaired 
impulse control.  In addition, while the veteran's judgment 
ranged from fair to poor on VA treatment reports, his 
judgment was considered fair on VA examination.  In any 
event, while the July 1998 examiner concluded that the 
veteran's PTSD had led to difficulty in his ability to relate 
to others, as well as a constriction of his interests and a 
deterioration of his personal habits, the examiner 
nevertheless assigned a GAF score consistent with the 
veteran's current evaluation for PTSD.  The Board notes that 
the veteran consistently presented on mental status 
examination as alert, oriented and well groomed, and that his 
psychiatric symptoms do not include speech which is 
circumstantial, circumlocutory, or stereotyped, panic attacks 
more than once a week, or difficulty in understanding complex 
commands. 

Although the veteran has contended that he is socially 
isolated, he nevertheless remains married, has not explained 
the basis for his statement, did not report this complaint to 
either his treating physicians or to the July 1998 VA 
examiner, and has adduced no evidence in support of his 
contention.  In addition, while the veteran has been 
unemployed for several years, the veteran himself has 
attributed his employment difficulties to his alcohol and 
substance abuse, a conclusion essentially supported by the 
July 1998 VA examiner.  Therefore, the Board concludes that 
an evaluation in excess of 30 percent under the criteria of 
Diagnostic Code 9411 is not warranted.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (1999).  However, the record reflects that the 
veteran, by his own account, has not worked for many years 
secondary to his alcohol and substance abuse, and the July 
1998 examiner accepted the veteran's account.  The Board also 
notes that there is no evidence that the veteran's PTSD has 
necessitated frequent periods of hospitalization or that the 
manifestations of the disability are unusual or exceptional.  
Therefore, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).






ORDER

Entitlement to a rating in excess of 30 percent for PTSD is 
denied. 



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

